Pfeifer, J.,
dissenting.
{¶ 34} Ohio is moving toward a deregulated electricity market, but isn’t there yet. Most customers, therefore, don’t have the option of negotiating for better electricity prices. But big customers do, and when they negotiate a better deal for themselves and stipulate to higher prices for everyone else, this court should carefully consider the circumstances before approving decisions of the Public Utilities Commission of Ohio (“PUCO”). We did just that when we initially remanded this case “[bjecause the side agreements included agreements that the signatory parties would support the stipulation, [which] raised serious doubts about the integrity and openness of the stipulation-negotiation process.” See Ohio Consumers’ Counsel v. Pub. Util. Comm., 111 Ohio St.3d 300, 2006-Ohio-5789, 856 N.E.2d 213, at ¶ 86 (the commission “must determine whether there exists sufficient evidence that the stipulation was the product of serious bargaining. Any such concessions or inducements [side agreements] apart from the terms agreed to in the stipulation might be relevant to deciding whether negotiations were fairly conducted. The existence of concessions or inducements would seem particularly relevant in the context of open settlement discussions involving multiple parties, such as those that purportedly occurred here. If there were special considerations, in the form of side agreements among the signatory parties, one or more parties may have gained an unfair advantage in the bargaining process”).
{¶ 35} The problem here is that even though we rejected the stipulation and remanded the case, nothing has changed. The PUCO agreed to essentially the same deal that had been the product of the flawed stipulations. That isn’t the way the process is supposed to play out. Part of the problem revolves around the PUCO and a majority of this court stamping their imprimatur on the concept that pricing and related issues, which should be public, are trade secrets. But see R.C. 4901.12 (“all proceedings of the public utilities commission and all documents and records in its possession are public records”). See also State ex rel. Cleveland v. Pub. Util. Comm. (1995), 73 Ohio St.3d 1207, 653 N.E.2d 389 (Douglas, J., dissenting). This policy allows public utilities to hide the lower prices they charge some users, thereby shielding themselves from public scrutiny. *372This policy also contravenes the purpose of the PUCO, which is to protect the customers of public utilities. See http://www.puco.ohio.gov/PUCO/About/index. cfm (the PUCO “[rjegulates your rates for utility services where you do not have choices. Even with competition growing in the gas and electric industries, for example, the PUCO still sets the rates for delivery of those services since that part is still controlled by one company”).
Janine L. Migden-Ostrander, Consumers’ Counsel, and Jeffrey L. Small and Ann M. Hotz, Assistant Consumers’ Counsel, for appellant.
Richard Cordray, Attorney General, and Thomas W. McNamee and Sarah J. Parrot, Assistant Attorneys General, for appellee.
Paul A. Colbert and Rocco O. D’Ascenzo, for intervening appellee, Duke Energy of Ohio, Inc.
Michael D. Dortch, for intervening appellee, Duke Energy Retail Sales, L.L.C.
Colleen L. Mooney and David C. Rinebolt, urging reversal for amicus curiae, Ohio Partners for Affordable Energy.
{¶ 36} Public utilities should not be able to hide their pricing. They are, after all, public utilities. Furthermore, R.C. 4905.07 requires that all “facts and information in the possession of the public utilities commission shall be public, and all reports, records, files, books, accounts, papers, and memorandums of every nature in its possession shall be open to inspection by interested parties or their attorneys.” Providing a lower price to a high-volume user is a legitimate business decision; hiding that lower price is not. I dissent.